Andekson, J.,
delivered the opinion of the court. '
Appellant, Ben Faulk, ivas indicted and convicted in the circuit court of Walthall county of manufacturing intoxicating liquors, and sentenced to the penitentiary for a term of two years, from which judgment he appeals to, this court.
The sheriff of Walthall county, with his deputies, searched appellant’s house without a search warrant and found a still and some whisky Avhich were by them seized, and on the trial introduced in evidence by the state over the objection of appellant.
Appellant insists that the still and whisky introduced in evidence against him Avere secured in violation of the Fourth Amendment to the Constitution of the United States and section 23 of the Constitution of this state, each of Avliich in substance guarantees that the people shall be secure in their persons, houses, and possessions from unreasonable search and seizure, and that no warrant shall be issued without probable cause, supported by affidavit specially designating the place to be searched and the person or thing to be seized; and therefore he says the trial court erred in so permitting them to be used as evidence. But avo find that appellant is not in a position to invoke the principle referred to (if it be sound, which is not decided), for the evidence shows that he consented that the officers make the search. 'Therefore in doing so the officers Avere not trespassers; the search was not illegal. 24 R. C. L., pp. 27 and 728.

Affirmed.